Citation Nr: 1404078	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-18 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bursitis of the shoulders.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or irritable bowel syndrome (IBS), including as due to service-connected posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The issues of entitlement to service connection for bursitis of the shoulders and the reopened claim of entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a disability manifested by abdominal pain, to include ulcers or IBS, was initially denied in an unappealed January 1995 rating decision.

2.  The evidence received since the January 1995 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or IBS, was initially denied in a January 1995 rating decision.  The RO found that there was no current diagnosis of abdominal pain, IBS or ulcers and no diagnosis of ulcers in the Veteran's service treatment records.  The Veteran did not appeal the January 1995 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

New evidence received since the January 1995 denial of the Veteran's claim includes private treatment records that document the Veteran's current diagnosis of IBS.  See Dr. J. B., Our Lady of Mt. Carmel Medical Clinic, July 2007 and September 2007.  Additionally, the Veteran has submitted a private medical opinion that finds that his current IBS is caused by his psychiatric problems.  See Dr. J. A. Q., Lifeline Medical Center, July 2007 ("The triggering factor [for his IBS] is his psychiatric problem.  The bowel and psychiatric problems (as documented by his psychiatrist) are intimately connected and only the resolution of the psychiatric problems will provide relief for his bowel abnormalities.").  In a November 2013 rating decision, the Veteran was granted service connection for PTSD with depression, effective from November 13, 2006.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Additionally, all theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2007).  Thus, the new private medical records and opinions are presumed credible and tend to establish a nexus between the Veteran's current diagnosis of IBS and his now service-connected PTSD with depression.  As such, these documents relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression, has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim of service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression, is granted. 


REMAND

A remand is necessary for additional evidentiary development.

The Veteran has submitted a private medical opinion that finds his currently diagnosed IBS is caused by his psychiatric problem.  See Dr. J. A. Q., Lifeline Medical Center, July 2007.  In a November 2013 rating decision, the Veteran was granted service connection for PTSD with depression, effective from November 13, 2006.  During the current appeal, the Veteran has not been provided any VA examination with regard to his claim for entitlement to service connection for a disability manifested by abdominal pain, to include ulcers or IBS, including as due to service-connected PTSD with depression.  Therefore, it is necessary to obtain a VA examination and medical opinion regarding whether or not the evidence of record supports a finding that the Veteran's currently diagnosed abdominal condition is etiologically related to his active military service, including his service-connected PTSD with depression.

The Veteran contends that his currently diagnosed shoulder condition developed as a result of lifting heavy objects during service.  See VA Shoulder Examination, September 2013 ("[The Veteran] attributes his shoulder conditions to his lifting, carrying heavy loads/boxes while he was in military service.").  Additionally, the record contains a private medical opinion that finds the Veteran's shoulder condition "could" be related to his military service, as he engaged in lifting voluminous ship provisions and supplies.  See Dr. A. S., Our Lady of Mount Carmel Medical Center, July 2007.  

The Veteran was afforded a VA shoulder examination in December 2006, which diagnosed him with bursitis of the shoulders, but provided no nexus opinion.  A September 2013 VA examination diagnosed the Veteran with current subacromial bursitis, left, status-post steroid injection.  Following a review of the claims file, it was the VA examiner's opinion that the Veteran's current shoulder condition was less likely as not related to his military service.  The rationale provided to support this conclusion was that the Veteran's service treatment records did not document a chronic shoulder condition.  Upon remand, an addendum VA medical opinion is needed that considers the Veteran's contentions that his shoulder condition began in-service and has continued to the present as a result of lifting heavy objects during service.  Additionally, in the addendum VA opinion, the VA examiner should address the July 2007 private medical opinion from Dr. A. S., which found the Veteran's current shoulder condition "could" be related to the Veteran's lifting of heavy provisions and supplies during service.  

Additionally, the most recent treatment records from the Puget Sound VAMC are dated from July 2012 and records from the Manila VAMC are dated from July 2013.  Accordingly, on remand, records of any ongoing VA treatment of the Veteran's abdominal and shoulder conditions should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any abdominal or shoulder conditions since November 2006.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Puget Sound VAMC from July 2012 to the present and from the Manila VAMC from July 2013 to the present.

2. After completion of the foregoing, schedule the 
Veteran for a VA examination to determine the nature and etiology of any disability manifested by abdominal pain, to include ulcers or IBS.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the VA physician should address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed abdominal condition is etiologically related to his active military service, including his service-connected PTSD with depression.

A full rationale must be provided for all stated medical opinions. 

In providing this opinion, the VA physician should address the significance of the July 2007 private medical opinion from Dr. J. A., finding that the Veteran's currently diagnosed IBS is caused by his psychiatric issues.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. After completion of the above, return the claims folder 
to the physician who examined the Veteran's shoulders in September 2013, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  The claims file and a copy of this remand should be made available to the examiner.

The VA examiner should provide the following opinion:  

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's current shoulder condition had its onset in service or is casually related to service, to include due to the Veteran lifting of heavy objects throughout his service?

In providing this opinion, the examiner should address the July 2007 private medical opinion from Dr. A. S., that found the Veteran's current shoulder condition "could" be related to the his lifting of heavy provisions and supplies during service.  

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


